Appeal from a judgment of the County Court of Che-mung County, rendered July 28, 1975, convicting defendant, upon his plea of guilty, of feloniously operating a motor vehicle while under the influence of alcohol. On March 16, 1975 the defendant pled guilty to the crime of operating a motor vehicle while under the influence of alcohol which, as a second offense, was a Class E felony punishable by a maximum sentence of an indeterminate term of imprisonment not to exceed four years (Penal Law, § 70.00, subd 2, par [e]). The sole issue raised on this appeal is whether the sentence imposed, an indeterminate term of not more than three years, was harsh and excessive. Our examination of the record reveals that defendant has had a stormy history with our criminal justice system, including a youthful offender adjudication in 1972 and a conviction for burglary in the third degree, a Class D felony, in 1973. Under these circumstances we cannot say that the trial court abused its discretion in imposing a sentence of incarceration in this case (People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861). Judgment affirmed. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.